 

 

RESIGNATION LETTER

 

May 16, 2016

 

To the Shareholders and Board of Directors of

NL One Corporation

 

Gentlemen:

 

This letter serves as notice that as of the date hereof, I hereby resign from my
position as Chief Executive Officer, President, Chief Financial Officer, Chief
Accounting Officer, President, and Director of NL One Corporation. My
resignation is not the result of any disagreement with the Corporation on any
matter relating to its operation, policies (including accounting or financial
policies) or practices. Such resignation is to be effective ten days after the
filing and mailing of an Information Statement required by Rule 14f-1 under the
Securities Exchange Act of 1934, as amended.

 

Sincerely,

 /s/ Jeffrey DeNunzio

Jeffrey DeNunzio

 

 

 

RESIGNATION LETTER

 

May 16, 2016

 

To the Shareholders and Board of Directors of

NL One Corporation

 

Gentlemen:

 

This letter serves as notice that as of the date hereof, I hereby resign from my
position as Secretary of NL One Corporation. My resignation is not the result of
any disagreement with the Corporation on any matter relating to its operation,
policies (including accounting or financial policies) or practices. Such
resignation is to be effective ten days after the filing and mailing of an
Information Statement required by Rule 14f-1 under the Securities Exchange Act
of 1934, as amended.

 

Sincerely,

 /s/ Paul Moody

Paul Moody

